Citation Nr: 1517893	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an increased evaluation in excess of 10 percent for injury to flexor muscles (Group V) of the right elbow.

2. Entitlement to a separate evaluation for scars associated with the residuals for injury to flexor muscles (Group V) of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The June 2012 rating decision continued a 10 percent evaluation for injury to flexor muscles, right elbow. In a September 2014 Board decision, the claim was remanded for further development. The RO subsequently provided the Veteran with a medical examination in November 2014 and issued a Supplemental Statement of the Case (SSOC). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a separate evaluation for scars associated with the residuals for injury to flexor muscles of the right elbow is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's injury to flexor muscles of the right elbow is manifested by constant pain, flare-ups lasting 60 minutes, and some functional impairment of the right elbow.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for injury to flexor muscles (Group V) of the right elbow have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5305 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in February 2012. 

This appeal arises from the Veteran's disagreement with an increased rating evaluation following the grant of service connection for injury to flexor muscles of the right elbow. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A VA examination was obtained in November 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The reports include a clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Muscle Disabilities

The Veteran's service- connected injury to flexor muscles (Group V) of the right elbow has been rated under Diagnostic Code 5305 for muscle injuries. 38 C.F.R. § 4.56, 4.73 (2014).

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. Slight disability of muscles is typified by a simple wound of muscle without debridement or infection. The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability. Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56(d)(1). 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment. 38 C.F.R. § 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56.

The functions of muscle group V include elbow supination, and flexion of the elbow. The muscles include the biceps, the brachialis, and the brachioradialis. For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is merited for the minor arm. For moderately severe residuals, a 30 percent evaluation is assigned to the major arm, and a 20 percent evaluation is warranted for the minor arm. A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm. 38 C.F.R. § 4.73, Code 5305.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis is below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that he was injured in service which resulted in shrapnel being removed from his right elbow. The STRs further show that while in service the Veteran's right elbow had weakness of extension and flexion.

A February 2012 VA medical examination reflect the Veteran experiences constant pain in his right elbow up to his shoulder which increases in severity throughout the day. During the examination the Veteran described having flare-ups that impact the function of his right elbow. The examination reflects the Veteran's right elbow flexion at 130 degrees, at which painful motion begins. Additionally, the examination reflects no limitation of right elbow extension. The examiner noted the Veteran with functional loss/impairment of his right elbow manifested as less movement than normal and pain on movement. Lastly, the examination reflects that the Veteran's right elbow as negative for flail joint, joint fracture, impairment of supination or pronation, and ankylosis.

A June 2012 VA medical examination notes the Veteran with a penetrating muscle injury for which he experiences constant pain in his right elbow which increases in severity throughout the day. The examination note the Veteran with minimal scarring associated with his muscle injury. Furthermore, the examination shows the Veteran muscle injury as negative for cardinal signs and symptoms of muscle disability. Lastly, the examiner noted that the Veteran's muscle injury does not impact his ability to work.

In a November 2014 VA medical examination, the examiner noted the Veteran with a penetrating muscle injury for which he experiences constant pain with flare ups occurring  three to four times a week, lasting 45 to 60 minutes. The examination reflects the Veteran's muscle injury as negative for cardinal signs and symptoms of a muscle disability. The examination further reflects the Veteran's right elbow with flexion at 0-145 degrees, forearm supination at 0-85 degrees, and forearm pronation of 0-70, with pain at 70 degrees. The examiner noted the Veteran's muscle injury as having a functional impact. 

The Board notes that the November 2014 examiner was unable to provide results as to any additional limitation due flare ups in regard to the Veteran's muscle injury. The examiner explained that the Veteran was not experiencing a flare-up at the time of the examination; thus, an opinion as to an additional limitation flare-ups may have would be speculative. The Board finds the November 2014 examiner's rationale to be adequate. 
 
The Veteran is currently in receipt of a 10 percent disabling rating for injury to flexor muscles under Diagnostic Code 5305 for muscle injuries. 38 C.F.R. § 4.56, 4.73 (2014). The Board finds that a rating in excess of 10 percent under this Diagnostic Code is not warranted.

As noted above, an evaluation of a 30 percent disabling rating requires the Veteran's disability to be moderately severe. Here, the claims folder is against such a finding. The objective medical evidence does not reflect the Veteran's injury is manifested by evidence of consistent complaints of cardinal signs and symptoms of muscle disability, inability to keep up with work requirements, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Rather, while the examinations noted above reflect there is some functional loss, the Veteran illustrated normal strength in each examination. Lastly, the objective medical evidence does not reflect the Veteran with or consistent complaints of loss of power, weakness, impairment of coordination, and uncertainty of movements. The Board notes the Veteran has consistently complained of constant pain and flare-ups associated with his disability. However, the Board finds the objective medical evidence to be more probative in regard to the Veteran's functional impairment of his muscle injury. Thus, an evaluation of 30 percent disabling is not warranted.

The highest rating possible under Diagnostic Code 5305 is 40 percent for a severe muscle injury. As noted above, the evidence does not reflect consistent complaints of cardinal signs and symptoms of muscle disability. The claims folder does not reflect objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. Additionally, the evidence does not reflect X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile. Thus, a 40 percent disabling rating is not warranted.

In conclusion, the Board finds a rating in excess of 10 percent under Diagnostic code 5305 is not warranted.  

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's service- connected injury to flexor muscles of the right elbow are specifically contemplated within the diagnostic codes, to include the pain associated with the Veteran's injury. In short, the rating criteria reasonably describes the Veteran's service- connected injury to flexor muscles of the right elbow symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service- connected injury to flexor muscles of the right elbow. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating, in excess of 10 percent disabling, for        service- connected injury to flexor muscles (Group V) of the right elbow, is denied.


REMAND

The claims folder reflects that the Veteran has a scar associated with the Veteran's service-connected injury to flexor muscles of the right elbow. (See February 2012 VA medical examination).  The February 2012 examination notes the Veteran's scar is not painful or unstable. Additionally, the June 2012 VA medical examination reflects the Veteran has minimal scarring associated with his muscle injury. Lastly, the November 2014 VA medical examination notes the Veteran with a medial elbow scar which is hypopigmented and measures 7 x 2.5 cm. 

While all three examinations note the Veteran with a scar associate with his service-connected muscle injury, the reports do not provide a detailed examination of the scar to allow the Board to adequately rate it. Thus, an examination of the Veteran scar must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain the nature, and evaluate the current level of severity, of the Veteran's scar or scars associated with his injury to flexor muscles of the right elbow. The entire claims folder, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must provide a complete description of the scars to include: a.) the amount of scars; b.) size of each one if multiple scars are present; c.) whether or not the scar is associated with underlying tissue damage; d.) whether or not the scar is painful; and e.) the stability of the scar.

2. The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


